Citation Nr: 9900187	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-28 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 
5, 1990, for a 100 percent disability rating for 
schizophrenia.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1970, plus 4 years and 8 months of prior active service.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).  In a decision of September 1987, the RO granted a 
temporary total rating for a period of hospitalization, but 
otherwise confirmed a previously assigned 50 percent rating 
for schizophrenia.  The veteran perfected an appeal of that 
decision.  Subsequently, in September 1991, the Board 
remanded the increased rating issue for further development.  

In a rating decision of April 1992, the RO determined that 
the veteran had not presented new and material evidence to 
reopen a claim for service connection for a back disorder.  
The veteran subsequently added that issue to his appeal.  

In a decision of September 1993, the RO increased the rating 
for the veterans schizophrenia from 50 percent to 100 
percent, effective from April 15, 1993.  In a decision of 
December 1993, the RO extended the effective date for the 100 
percent rating back to September 5, 1990.  The veteran 
perfected an appeal of the decision regarding the effective 
date.  

The Board remanded the case for additional development in 
July 1997.  The veteran testified at a videoconference 
hearing held before the undersigned Member of the Board in 
January 1998.  The case is now ready for appellate review.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by failing to 
assign an effective date earlier than September 5, 1990, for 
a 100 percent rating for his service-connected schizophrenia.  
He asserts that he has not been able to work since 1974.  He 
argues that, at the very least, the total rating should be 
effective from August 1987 when evidence was submitted to 
substantiate his claim for a total rating.

The veteran also contends that the RO made a mistake by 
failing to reopen and allow his claim for service connection 
for a back disorder.  He asserts that he injured his back in 
service, and that it has continued to bother him since his 
separation from service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports the 
claim for an effective date of April 21, 1987, for a 100 
percent rating for schizophrenia.  It is also the decision of 
the Board that the veteran has not presented new and material 
evidence to reopen his claim for service connection for a 
back disorder.


FINDINGS OF FACT

1.  A 50 percent disability rating for the veterans 
schizophrenia was previously confirmed by the Board in a 
decision of April 15, 1987.

2.  A claim for an increased rating for schizophrenia was 
received in August 1987, and the earliest date upon which it 
is factually ascertainable that the veterans schizophrenia 
had increased in disability to the degree that a 100 percent 
rating is warranted is April 21, 1987.

3.  The RO denied service connection for a back disorder in a 
decision of December 1974, and the veteran did not perfect an 
appeal.  

4.  The additional evidence presented since December 1974 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 21, 1987, for 
a 100 percent disability rating for schizophrenia are met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

2.  The decision of December 1974 which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

3.  The additional evidence presented since December 1974 is 
not new and material, and the claim for service connection 
for a back disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To An Effective Date Earlier Than September 
5, 1990, For 
A 100 Percent Disability Rating For Schizophrenia.

In order to evaluate the claim for an earlier effective date, 
the Board has considered the full history of the veterans 
service-connected schizophrenia.  The veterans service 
medical records include a medical board report which shows 
that the veteran was discharged from service due to a 
paranoid type schizophrenic reaction which was incurred in 
service.  The disorder was characterized by a service 
physical evaluation board as being 30 percent disabling.

In rating decision of December 1974, the RO granted service 
connection for a paranoid type schizophrenic reaction, and 
assigned a 70 percent disability rating.  In the same 
decision, the RO also determined that the veteran was 
unemployable due to the service-connected disorder.  
Subsequently, in a decision of November 1977, the RO 
concluded that the veteran was no longer unemployable, and 
terminated the unemployabilty rating effective March 1978.  
The veteran appealed the termination of his unemployability 
rating, but the decision was confirmed by the Board in 
January 1979.

In a rating decision of July 1979, the RO increased the 
rating for the schizophrenia from 70 percent to 100 percent, 
effective from March 1979.  The RO issued a confirmed rating 
in June 1981.  Subsequently, in a rating decision of May 
1983, the RO reduced the rating from 100 percent to 70 
percent.  The RO confirmed the 70 percent rating in a 
decision of July 1983.  The veteran appealed these 
determinations.  The Board remanded the case in April 1984 
and November 1985 for additional development of evidence.  
Subsequently, in a rating decision of August 1986, the RO 
reduced the rating from 70 percent to 50 percent, effective 
November 1, 1986.  In a decision of April 15, 1987, the Board 
confirmed the 50 percent rating.  

In August 1987, the RO received a copy of a VA hospital 
discharge summary dated in May 1987 which reflected that the 
veteran had been admitted on April 21, 1987, for treatment 
for schizophrenia.  This had the effect of raising a claim 
for an increased rating for that disorder.  It was this claim 
that ultimately led to the current appeal regarding 
entitlement to an effective date earlier than September 5, 
1990, for a 100 percent rating for schizophrenia.  

The Board notes that, subsequent to the Boards April 15, 
1987, decision, there has been no final rating decision which 
precludes assignment of an effective date earlier than 
September 5, 1990.  The issue of entitlement to an increased 
rating was continuously in dispute ever since the claim for 
an increased rating was raised in August 1987.  In this 
regard, the Board notes that in a decision of September 1987, 
the RO granted a temporary total disability rating for the 
period of hospitalization, but otherwise denied the claim for 
an increased rating.  The veteran filed a notice of 
disagreement with that decision in November 1987.  The RO 
issued a statement of the case in January 1988.  The 
veterans representative submitted a letter dated in February 
1988 in which the representative requested that the letter be 
accepted in lieu of a substantive appeal form.  The RO issued 
another rating decision and a supplemental statement of the 
case in August 1988 confirming the 50 percent rating.  The RO 
also confirmed the 50 percent rating in a decision of 
December 1988.  The RO issued another supplemental statement 
of the case in June 1989.  The veteran submitted a 
substantive appeal (VA Form 1-9) in August 1989.  The rating 
was confirmed by hearing officers in decisions of December 
1989 and June 1990.   

The case was subsequently transferred to the Board where a 
hearing was held in June 1991.  The Board remanded the case 
for additional development of evidence in September 1991.  In 
a rating decision of October 1991, the RO assigned another 
temporary total disability rating, but otherwise confirmed 
the 50 percent rating.  Similarly, in a decision of January 
1992, the RO assigned another temporary total disability 
rating, but again confirmed a 50 percent rating.  The RO 
issued a confirmed rating and a supplemental statement of the 
case in March 1992.

In a rating decision of September 1993, the RO assigned a 100 
percent disability rating for the schizophrenia, effective 
from April 15, 1993.  Then, in a rating decision of December 
1993, the RO extended the effective date for the 100 percent 
rating back to September 5, 1990.  The RO noted that this was 
a date when the veteran had been hospitalized by the VA, and 
that he had exhibited essentially the same symptomatology 
since then.  The veteran has continued his appeal by 
expressing his disagreement with that effective date.  

In evaluating the veterans claim for an earlier effective 
date for a 100 percent rating, the Board notes that the 
effective date of an increased rating shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o) (1998).

In order to determine whether an effective date prior to 
September 5, 1990, is warranted, the Board must determine 
whether the schedular criteria for a 100 percent evaluation 
were met earlier than that date.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 1991).  
Separate diagnostic codes identify the various disabilities.

The Board notes that, during the pendency of this appeal, the 
regulations pertaining to rating psychiatric disorders were 
revised effective January 4, 1988.  See 53 Fed. Reg. 23 
(1988).  The Board finds, however, that these changes do not 
significantly affect the adjudication of the issue on appeal 
because the revisions primarily pertained to the rating 
criteria for psychoneurotic disorders rather than to 
psychotic disorders such as the veterans schizophrenia.  

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9200 
(1996), a 50 percent rating is warranted for schizophrenia 
which is productive of considerable social and industrial 
impairment.  A 70 percent rating is warranted for severe 
social and industrial impairment.  A 100 percent rating is 
warranted for active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  The Board also 
notes that under the regulations which were previously in 
effect, a 100 percent rating could be assigned if the veteran 
were to be found to be precluded from securing or following a 
substantially gainful occupation due to his service-connected 
psychiatric disorder.  See 38 C.F.R. § 4.16(c).   

Because the veterans claim for an increased rating was 
received in August 1987, the evidence from within one year 
prior to that claim and up to the date of the September 5, 
1990, effective date that is most relevant to the claim for 
an earlier effective date for a 100 percent rating.  

The VA hospital summary dated in May 1987 shows that the 
veterans complaints on admission in April 1987 were of 
having feelings of depression, difficulty sleeping, a poor 
appetite, and hearing voices.  He was agitated, irritable, 
and hostile on admission.  During an interview, he was alert 
and oriented, but slightly agitated.  He was staring into 
space.  His speech was coherent and relevant.  His mood 
appeared depressed.  During the hospitalization, he remained 
isolative with minimal interaction with others.  He was 
irritable, but did not exhibit self destructive or violent 
behavior.  He gradually showed improvement in his anxiety and 
agitation.  He was pleasant with staff and selected peers. 

The veteran was afforded a VA psychiatric examination in July 
1988.  The report shows that the veteran said that he was 
suicidal, tense, and anxious.  He also said that he had 
difficulties in controlling his emotions, and could not find 
employment.  On examination, the veteran was quiet and 
cooperative.  His eyes were red.  He was very angry, staring 
and frightening.  His mood was explosive.  He complained of 
feeling depressed and suicidal.  He also said that he felt 
homicidal.  His affect was appropriate.  His self esteem was 
low.  His perception sensorium was clear.  He admitted to 
hearing voices, both male and female.  He was suspicious and 
had ideas of reference.  He was oriented times three.  
Routine tests of cognitive evaluation were satisfactory.  The 
diagnosis was schizophrenia, paranoid type, in partial 
remission with medication.  The examiner concluded that 
social and vocational disability was moderate to severe. 

The veteran was afforded another VA psychiatric evaluation in 
October 1988.  The report shows that the veteran was angry 
and felt that his 50 percent rating was unjust.  He recounted 
a history of having an incident in 1980 in which he got into 
an altercation with another patron at a bank and shot the 
man.  He also recounted termination of his vocational 
rehabilitation program after that incident.  The veteran said 
that he felt rejected by both blacks and whites.  He said 
that he was angry with the VA and the military.  The examiner 
commented that the veterans anger probably reflected deep 
seated paranoid feelings.  The pertinent diagnoses were 
schizophrenic disorder, paranoid type; and paranoid 
personality.  He concluded that the veteran had severe 
limitation to both social and vocational relationships. 

A hearing was held at the RO in November 1989.  The veteran 
testified that he had attended three and a half years of 
college, but his vocational rehabilitation had been 
terminated in 1980 after he had been found to be 
unemployable.  He said that he felt like a walking bomb, and 
he felt like blowing up the building with a grenade.  The 
veteran said that he quit going to his doctors because he did 
not trust them.  The hearing was terminated after the veteran 
said that he had to use the bathroom and that his stomach 
felt like it was in knots. 

Another hearing was held at the RO in May 1990.  The veteran 
testified that he had been told by the VA that he was not 
entitled to vocational rehabilitation benefits, because he 
was not employable, but that he had been denied VA 
unemployability benefits.  He said that he had not worked 
since 1974, and that no one would hire him.  He also 
recounted having taken numerous medications to treat his 
service-connected psychiatric disorder.  A hearing was 
conducted before the Board in June 1991.  The testimony was 
similar to that which the veteran had given at the previous 
hearing at the RO. 

The veteran also testified in support of his claim for an 
earlier effective date in January 1998.  He stated that his 
service-connected psychiatric disorder had rendered him 
totally disabled ever since 1974.  He said that his 
schizophrenia had prevented him from working since that time.  

After careful evaluation of the above-referenced evidence, 
the Board finds that an effective date of April 21, 1987, is 
appropriate for the 100 percent rating, inasmuch as that date 
is the earliest date upon which it was factually 
ascertainable that the veterans schizophrenia had increased 
in disability to the degree that a 100 percent rating was 
warranted.  The Board notes that the veteran was hospitalized 
by the VA on that date with active psychotic symptoms which 
were totally disabling and which rendered the veteran 
unemployable.  The Board finds that such totally disabling 
symptoms have been present since that time.  Although the 
symptoms occasionally went into partial remission, the 
symptoms were persistent and tended to recur, effectively 
preventing the veteran from securing or following a 
substantially gainful occupation.  Accordingly, the Board 
concludes that the criteria for an effective date of April 
21, 1987, for a 100 percent disability rating for 
schizophrenia are met.

The Board further finds, however, that there is no basis for 
assigning an effective date prior to April 21, 1987.  In this 
regard, the Board notes that an effective date prior to April 
21, 1987, is precluded by the Boards previous final decision 
of April 15, 1987, which confirmed the 50 percent rating 
which was in effect at that time.  See 38 U.S.C.A. § 7104(b) 
(West 1991) (which provides that, when a claim is disallowed 
by the Board, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered).  


II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Back Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The RO denied service connection for a back disorder in a 
decision of December 1974, and the veteran did not perfect an 
appeal.  The evidence which was of record at that time 
included the veterans service medical records and the report 
of an examination conducted by the VA in November 1974.  The 
service medical records reflected that the veteran reported 
complaints of back pain on several occasions.  For example, a 
record dated in May 1968 shows that the veteran had back pain 
which the treating physician concluded was secondary to acute 
prostatitis.  A record dated in October 1969 reflects back 
pain radiating down the legs following exertion the previous 
day.  Other records contain similar complaints.  However, the 
report of a medical examination conducted in June 1970 for 
the purpose of the veterans separation from service shows 
that clinical evaluation of the spine was normal.  

The report of an examination conducted by the VA in November 
1974 reflects that the veteran stated that he had been in an 
auto collision in the Spring of 1974 and had backaches and 
deep aching in his legs.  On examination, the spine had a 
full range of motion.  An x-ray of the veterans spine was 
interpreted as being normal.  The diagnosis was history of 
traumatic acute lumbosacral strain.  

In the rating decision of December 1974, the RO noted that 
the veteran had been seen in service on numerous occasions 
with low back pain which was usually associated with 
prostatitis.  The RO further noted, however, that the VA 
examination was negative for a back disability.  Accordingly, 
the RO denied the claim.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considered the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veterans claim on any basis was the December 1974 
decision.

The Court explained in Evans that in determining whether 
evidence is new and material three questions must be 
considered.  First, is the newly presented evidence new, 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  Second, is it probative of 
the issue at hand, that is, each issue which was a specified 
basis for the last final disallowance.  Third, if it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed.  The Board notes 
that the third requirement was recently struck down, and 
cannot, therefore, be applied.  See Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105 (West 1991).

The additional evidence which has been presented includes 
post service medical treatment records reflecting treatment 
for back pain.  Significantly, however, none of the records 
show that the back disorder treated after service is related 
to the complaints noted many years earlier in service.  In 
fact, some of the records indicate that the current back 
problems are due to an injury which occurred after service.  
For example, a VA Hospital discharge summary dated in 
September 1986 shows that the veteran gave a history of 
having been unable to work and of experiencing severe back 
pain and intense headaches since an automobile accident in 
1974.  Thus, the additional post-service medical treatment 
records which have been presented do not provide any support 
for the claim for service connection for a back disorder.

The additional evidence also includes testimony given by the 
veteran at several hearings.  A transcript dated in June 1991 
shows, however, that the veteran stated that he had to stop 
working in 1974 when he was in a car accident in which his 
head went through the windshield and he fractured his skull 
and injured his back.  

The Board has noted that, in a more recent hearing held in 
January 1998, the veteran stated that his current back 
problems were related to an incident in service in 1969 or 
1970 when he fell off of a ladder.  He said that he had 
suffered from back problems from then until now.  In 
reviewing the veterans testimony, the Board notes that the 
history which he gave in the January 1998 hearing is not 
consistent with the history which he had previously given in 
which he indicated that the back problems were related to a 
post-service auto accident.  More importantly, the Board 
notes that the veteran is not qualified to give a medical 
opinion as to the etiology of the current symptoms.  The 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

Thus, although several new items of evidence have been 
presented since the prior denial, the evidence is not 
material as it does not demonstrate that any post service 
back disorder is related to service.  In light of the lack of 
medical evidence providing a link between any current back 
disorder and the veterans period of service, the Board finds 
that the additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  For this reason, the Board concludes that the 
additional evidence presented since December 1974 is not new 
and material, and the claim for service connection for a back 
disorder has not been reopened.  Accordingly, the decision of 
December 1974 which denied service connection for a back 
disorder remains final.


ORDER

An effective date of April 21, 1987, for a 100 percent rating 
for schizophrenia is granted subject to provisions governing 
the payment of monetary benefits.

New and material evidence not having been presented to reopen 
a claim for service connection for a back disorder, the 
benefit sought on appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
